CENTAUR MUTUAL FUNDS TRUST Southlake Town Square 1460 Main Street, Suite 234 Southlake, TX76092 March 5, 2014 Via EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Centaur Mutual Funds Trust Registration Statement on Form N-1A 1933 Act File No. 333-117597 1940 Act File No. 811-21606 Dear Sir or Madam: Transmitted herewith , pursuant to Rule 497(j) under the Securities Act of 1933, as amended, is certification that the Prospectus and Statement of Additional Information with respect to the above-referenced Trust, effective February 28, 2014, does not differ from that filed in the Post-Effective Amendment No. 15 which was filed electronically on February 28, 2014. Sincerely, /s/ Rhonda A. Mills Rhonda A. Mills Secretary
